                                                                      Case
                                                                      Case 2:19-cv-02206-GMN-BNW
                                                                           2:19-cv-02206-GMN-BNW Document
                                                                                                 Document 24
                                                                                                          23 Filed
                                                                                                             Filed 09/14/20
                                                                                                                   09/11/20 Page
                                                                                                                            Page 1
                                                                                                                                 1 of
                                                                                                                                   of 2
                                                                                                                                      2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                             2   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone:      (702) 634-5000
                                                                 Facsimile:      (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             6
                                                                 Attorneys for Citibank
                                                             7

                                                             8
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA

                                                            11   DANIEL ZEEVI,                                       Case No.: 2:19-cv-02206-GMN-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                              Plaintiff,
                                                                                                                     MOTION TO REMOVE ATTORNEY
                      LAS VEGAS, NEVADA 89134




                                                            13                                                       FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                                 v.
                                                            14
                                                                 CITIBANK,
                                                            15

                                                            16                                Defendant.

                                                            17

                                                            18   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            19            PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law

                                                            20   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28
                                                                 54272127;1
                                                                   Case
                                                                   Case 2:19-cv-02206-GMN-BNW
                                                                        2:19-cv-02206-GMN-BNW Document
                                                                                              Document 24
                                                                                                       23 Filed
                                                                                                          Filed 09/14/20
                                                                                                                09/11/20 Page
                                                                                                                         Page 2
                                                                                                                              2 of
                                                                                                                                of 2
                                                                                                                                   2




                                                             1            Akerman LLP continues to serve as counsel for Citibank, N.A in this action. All items,

                                                             2   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             3   action should continue to be directed to Ariel E. Stern, Esq. and Jamie K. Combs, Esq.

                                                             4            DATED this 11th day of September, 2020

                                                             5                                                AKERMAN LLP

                                                             6                                                /s/ Jamie K. Combs, Esq.
                                                                                                              ARIEL E. STERN, ESQ.
                                                             7
                                                                                                              Nevada Bar No. 8276
                                                             8                                                JAMIE K. COMBS, ESQ.
                                                                                                              Nevada Bar No. 13088
                                                             9                                                1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, NV 89134
                                                            10
                                                                                                              Attorneys for Citibank,
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                        COURT APPROVAL
                                                            14
                                                                          IT IS SO ORDERED.
                                                            15
                                                                                September 14, 2020
                                                                          Date:______________
                                                            16
                                                                                                                     ___________________________________
                                                            17
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            18                                                       Case No.: 2:19-cv-02206-GMN-BNW

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 54272127;1
